Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hunter G. Haygood on 05/05/2022.

The application has been amended as follows: 

Please amend the claims as follows:

	21. (Currently Amended)  A vapor compression system, comprising:
	a refrigerant loop;
	a condenser disposed along the refrigerant loop and configured to condense vapor refrigerant to generate liquid refrigerant, wherein the condenser comprises a first plurality of tubes, [[and]] a first shell having a cylindrical shape in which the first plurality of tubes is disposed, and a refrigerant inlet coupled to the cylindrical shape of the first shell; 
	a subcooler disposed along the refrigerant loop downstream from the condenser and configured to receive the liquid refrigerant from the condenser, wherein the subcooler comprises a second plurality of tubes and a second shell in which the second plurality of tubes is disposed, and wherein the second shell is separated from the first shell by a gap; and
	an intermediate conduit extending from the cylindrical shape of the first shell of the condenser to the second shell of the subcooler such that the intermediate conduit defines the gap, wherein the intermediate conduit is configured to pass the liquid refrigerant from the condenser to the subcooler, wherein the refrigerant inlet, the first shell, and the intermediate conduit are arranged such that a central axis extends through the refrigerant inlet, through a center point of the cylindrical shape of the first shell, and through the intermediate conduit, and wherein the intermediate conduit comprises a first width extending perpendicular to the central axis, the second shell comprises a second width extending perpendicular to the central axis, and the second width is greater than the first width.

23-25. (Canceled)

	26. (Currently Amended)  The vapor compression system of claim 21 [[25]], wherein: 
	the second plurality of tubes comprises a first group of tubes and a second group of tubes; and 
	the subcooler comprises a partition plate disposed in the second shell, extending perpendicular to the central axis, and defining a first refrigerant flow path in which the first group of tubes is disposed and a second refrigerant flow path in which the second group of tubes is disposed.

32. (Currently Amended)  A vapor compression system, comprising:
	a refrigerant loop;
	a compressor disposed along the refrigerant loop and configured to circulate refrigerant through the refrigerant loop;
	a condenser disposed downstream of the compressor along the refrigerant loop and configured to condense vapor refrigerant to liquid refrigerant, wherein the condenser comprises a first shell having a cylindrical shape, the cylindrical shape comprising an external surface facing outwardly from the condenser; 
	a subcooler having a second shell directly coupled to the external surface of the cylindrical shape of the first shell of the condenser such that the subcooler is external to the first shell of the condenser, wherein the second shell comprises a cavity that is configured to receive the liquid refrigerant from the condenser and to cool the liquid refrigerant, wherein the subcooler comprises a partition plate having a first surface and a second surface opposite the first surface, wherein the first surface is configured to direct a first flow of the liquid refrigerant in a first direction directly between the first surface and the external surface of the cylindrical shape of the first shell, wherein the first surface is configured to direct a second flow of the liquid refrigerant in a second direction opposite the first direction and directly between the first surface and the external surface of the cylindrical shape of the first shell, wherein the second surface is configured to direct the first flow of the liquid refrigerant in the second direction directly between the second surface and an internal surface of the second shell, and wherein the second surface is configured to direct the second flow of the liquid refrigerant in the first direction directly between the second surface and the internal surface of the second shell; and
	an evaporator comprising a third shell disposed downstream of the subcooler along the refrigerant loop and configured to evaporate the liquid refrigerant into the vapor refrigerant, wherein the first shell, the second shell, and the third shell are independent of one another, such that the third shell does not enclose the first shell and the second shell.

39. (Canceled)    

Reasons for Allowance
Claims 21-22, 26-38, and 40 are allowed.

Refer to the Office Action of 01/25/2021 for the examiner’s statement of reasons for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763